Citation Nr: 1755597	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for a respiratory disability, to include asthma, chronic bronchitis, and pneumonia.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral inguinal hernias.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1961 to January 1965.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In July 2012 and March 2017, the Board remanded the matter for further development.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  It is at least as likely as not that asthma and residuals of bronchopneumonia were incurred during service.

2.  At the June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for benefits pursuant to 38 U.S.C. § 1151 was requested.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for asthma and residuals of bronchopneumonia have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for withdrawal of an appeal for benefits pursuant to 38 U.S.C. § 1151  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

While the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3 303(a) (2017).  In addition, disabilities diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a) (2012).  Medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board must assess the competence and credibility of lay statements. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an approximate balance of the evidence for and against a claim.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Respiratory Disabilities

The Veteran contends that current respiratory disabilities, including asthma, chronic bronchitis, and pneumonia, are directly related to service.  The Veteran is competent to report having respiratory problems during service and since service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's January 1961 enlistment health records show that he was physically qualified for enlistment and that chest X-rays were negative at the time he entered service.  A February 1961 service medical record documents a bronchial illness.  An August 1962 service medical record shows that the Veteran was admitted with complaints of chills, high fever, and an inflamed throat and diagnosed with bronchopneumonia.  An August 1964 service medical record shows that the Veteran was admitted with complaints of a swollen throat and tenderness in the areas of the tonsils.  The medical examiner's impression was that the Veteran had acute tonsillitis.  Treatment included antibiotics.

An April 1997 VA medical treatment record indicates that the Veteran was diagnosed with chronic bronchitis and was treated for a sinus infection.

A medical examiner opined in a January 2001 VA medical treatment record that the Veteran's chronic bronchitis was due to post-service occupational exposure to auto body shop fumes.

In a December 2007 letter, a physician noted that the Veteran developed bronchopneumonia shortly after entering service, and had bronchopneumonia multiple times while in service.  He also had acute tonsillitis multiple times while in service.  The physician stated that "I think there would be an argument that his lung issues resulting in bronchopneumonia and/or tonsillitis could be related to the time that he served."  The opinion was based on the existing medical condition and the records reviewed.

At a May 2016 VA examination, with addendum, the examiner diagnosed asthma, since 2002.  The Veteran had never smoked.  The Veteran stated he had chronic bronchitis and asthma since 1961 and contracted pneumonia two weeks after entering the Navy and was hospitalized.  Pneumonia recurred two months later and subsequently.  The Veteran stated he continue dto have respiratory issues since service.  He was provided inhalers in 1977 at a VA hospital.  The examiner noted sleep apnea and found there were no other respiratory disabilities found.  The examiner opined that there was no indication of chronic disability related to the pneumonia during service.  The examiner noted that although the Veteran had pneumonia in service, at separation the physical examination was negative and he had no respiratory complaints.  X-rays found no abnormalities, suggesting that the Veteran did not have a chronic respiratory disorder.  The examiner opined that it was unlikely that the inservice symptoms were early manifestations of asthma or chronic bronchitis that developed after separation from service.  The examiner noted that the Veteran was not diagnosed with asthma until 2002, which was only mild persistent asthma at that time.  Because of the normal lung examination and chest X-ray at separation, and that the Veteran was not diagnosed with asthma and bronchitis for more than 37 years after service, the examiner opined that asthma and bronchitis were unrelated to the Veteran's active service.  The examiner opined that it was less likely than not (less than a 50 percent probability) that asthma and chronic bronchitis were incurred in or caused by the inservice injury, event, or illness.

In an August 2017 private examination report, the examiner diagnosed asthma, with occasional productive cough and shortness of breath.  The Veteran became short of breath with strenuous activity.  The examiner reviewed the records in the case file and opined that there was an 85 percent probability that the Veteran's current respiratory disabilities were caused by or due to his active service.  The examiner noted that the Veteran had pneumonia multiple times during service and was not given sufficient time to recover and opined that this would have caused lung scarring and repeated recurrence of pneumonia.  

At his June 2017 hearing before the Board, the Veteran testified to a particular incident that occurred during basic training when many trainees had a respiratory illness.  According to the Veteran, he was ordered to crawl on the ground in a pool of mucus that contaminated his body and clothes.  He stated that he was denied the opportunity to clean himself until the end of the day.  The Veteran testified, and his service treatment records show, that soon after he incurred and was treated for the first time for a respiratory illness, diagnosed as bronchopneumonia.  The Veteran also testified that he was treated repeatedly while in service for respiratory illnesses.  The Veteran's spouse, who has known the Veteran since he returned from service, testified that the Veteran has had similar recurring respiratory symptoms since that time.  The Board finds the testimony of the Veteran and his spouse to be competent and credible.

The evidentiary record shows that the Veteran has current respiratory disabilities including asthma and residuals of bronchopneumonia.  The competent medical and lay evidence shows that the Veteran had recurring respiratory illnesses while in service that continue to the present time.  In addition, the record contains two positive nexus opinions that the Veteran's current respiratory disabilities were caused by active service.  The Board notes that, although a January 2001 VA medical treatment record found the Veteran's chronic bronchitis was due to post service occupational exposure, the December 2007 and August 2017 VA medical opinions are more probative because they contain reasoned rationale and included review of the records.  The Board assigns less probative weight to the May 2016 VA examination as that examination did not consider the Veteran's lay statements regarding continuity of symptomatology since service.

Accordingly, the Board finds that it is at least as likely as not that the current respiratory disabilities of asthma and residuals of bronchopneumonia are related to active service.  Accordingly, the Board concludes that the criteria for service connection for asthma and residuals of bronchopneumonia have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2017).  At the June 2017 Board hearing, the Veteran indicated that the appeal for benefits pursuant to 38 U.S.C. § 1151 was being withdrawn.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

Entitlement to service connection for asthma and residuals of bronchopneumonia, is granted.

The appeal for entitlement to compensation under 38 U.S.C. § 1151 for bilateral inguinal hernias has been withdrawn and is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


